FILED
                             NOT FOR PUBLICATION                            JUL 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SHANG ZHE PIAO,                                  No. 10-70568

               Petitioner,                       Agency No. A098-660-735

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Shang Zhe Piao, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings based on ineffective assistance of counsel. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen, and review de novo claims of due process violations.

Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003). We deny the petition for

review.

      The BIA did not abuse its discretion in denying Piao’s motion to reopen on

the ground that he presented insufficient evidence to establish prejudice resulting

from the alleged errors of his former counsel. See id at 900-02 (requiring prejudice

to prevail on an ineffective assistance claim).

      In light of our disposition, we need not address Piao’s remaining contention

that the BIA erred in requiring him to comply with Matter of Lozada, 19 I. & N.

Dec. 637 (BIA 1988).

      PETITION FOR REVIEW DENIED.




                                           2                                   10-70568